                        3fn tl)e QEntteb States; ©iiStritt Court
                        Jfor tlje ^outljem ©isftnct of (Georgia
                                   ^apcrosijsf litbtsiion                          FILED
                                                                            Scott L. Poff, Clerk
                                                                         United States District Court

              LEON WILLIAMS,                                        By casbell at 11:35 am, Nov 18, 2019

                                                    *

                                                    *
                         Petitioner,                         CIVIL ACTION NO.: 5:18-cv-52
                                                    *

                                                    *
                   V.
                                                    *

                                                    *
              BENJAMIN FORD,
                                                    *


                         Respondent.                *




                                                ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 7.    Petitioner Leon Williams


              ("Williams") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DISMISSES without prejudice

              Williams's 28 U.S.C. § 2254 Petition for failure to follow a

              Court Order, and DIRECTS the Clerk of Court to CLOSE this case

              and enter the appropriate judgment of dismissal.              Additionally,

              the Court DENIES Williams in forma pauperis ^             ls on appeal and

              a Certificate of Appealability.

                  SO ORDERED, this                day o:p/                                   , 2019.



                                         HQN.yLlSA GODBEY WOOD, JUDGE
                                                "ED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
